Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being unpatantable by 
Kage US PGPub: US 2007/0122005 A1 May 31, 2007.

Regarding claims 1, 7, 8, Kage discloses,

a processing apparatus, a processing method executed by a computer and a non-transitory storage medium storing a program that causes a computer to function as (image authentication apparatus – Figs. 1, 9, paragraphs 0019, 0020. When a plurality of the registered images 14 whose similarity scores each exceeds the threshold value is found, the plurality of the candidates is, for example, displayed on the display device provided in the result determination unit 8 - Figs. 1/8, 6,  paragraph 0056) comprising, the method comprising: 

at least one memory configured to store one or more instructions; and 
at least one processor (a self recollection learning method of constructing auto-associative memory on an associative memory circuit 11 built-in the image recollection unit 6 is explained using registered images 14, stored in the image accumulation unit 4, of a plurality of persons. Hence, the image apparatus has memory and processor to perform the specified steps – paragraph 0023) configured to execute the one or more instructions to: 

acquire a face image (image input unit 2 – Figs. 1, 9) to be processed in which a face of a person to be identified is included (an image in a target region to be matched is extracted by a target extraction unit 2 from a photograph image photographed by an image input unit 1 including a photograph system such as a camera – Figs. 1/1, 9/1, paragraph 0020);

compute an identification score between each of a plurality of reference face images registered in advance in association with visitor identification information and the face image to be processed (the score of the similarity score 15 is calculated – Figs. 5 – 10, paragraphs 0033, 0039, 0042); 

display the plurality of reference face images of which the identification scores satisfy a predetermined condition on a display unit as candidates (when a plurality of the registered images 14 whose similarity scores each exceeds the threshold value is found, the plurality of the candidates is, for example, displayed on the display device provided in the result determination unit 8 - Figs. 1/8, 6, paragraph 0056), and 

display the reference face image having a highest identification score in a discriminable manner (high similarity score faces on top, while low similarity score faces at the bottom of the figure - Fig. 6/similarity score 15, paragraph 0042); 

acquire selection information indicating one reference face image selected by a user input from among the reference face images displayed as the candidates (the result determination unit 8, a display device such as a monitor is included; therefore, the user can check his photographed face, and can also get the determination result of the system - paragraph 0036); and 

register information indicating a fact that the reference image is selected, in association with the visitor identification information which is associated with the selected reference face image (when an ID representing a new register is inputted into an ID input unit 3 for specifying a person, face-region images clipped by the target extraction unit 2 are registered as registered images 14 into an image accumulation unit 4 through an image recollection unit 6. The ID for specifying the person is added to the personal-face image to be the image-authentication target, and is registered - paragraph 0022).

Regarding claim 2, Kage discloses,

the processing apparatus according to claim 1, wherein the processor is further configured to execute the one or more instructions to display the plurality of reference face images of which the identification scores satisfy the predetermined condition in a row in an order from the highest identification score (high similarity score faces on top, while low similarity score faces at the bottom of the figure - Fig. 6/similarity score 15, paragraph 0042).

Regarding claim 3, Kage discloses,

the processing apparatus according to claim 1, wherein the processor is further configured to execute the one or more instructions to display the reference face image of which the information indicating a fact that the reference image is selected is registered in association with the visitor identification information, among the plurality of reference face images displayed as the candidates, in a discriminable manner (when a plurality of the registered images 14 whose similarity scores each exceeds the threshold value is found, the plurality of the candidates is, for example, displayed on the display device provided in the result determination unit 8 - Figs. 1/8, 6,  paragraph 0056. Also, high similarity score faces on top, while low similarity score faces at the bottom of the figure - Fig. 6/similarity score 15, paragraph 0042).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over
Kage US PGPub: US 2007/0122005 A1 May 31, 2007.

Regarding claim 4, Kage discloses,

the processing apparatus according to claim 1, wherein, the reference face image of which the information indicating a fact that the reference image is selected is registered in association with the visitor identification information among the plurality of reference face images of which the identification scores satisfy the predetermined condition, as the candidate (when a plurality of the registered images 14 whose similarity scores each exceeds the threshold value is found, the plurality of the candidates is, for example, displayed on the display device provided in the result determination unit 8 - Figs. 1/8, 6, paragraph 0056. Also, high similarity score faces on top, while low similarity score faces at the bottom of the figure - Fig. 6/similarity score 15, paragraph 0042),

but, does not disclose, the processor is further configured to execute the one or more instructions not to display.

Here, official note is taken that what kind of information is being displayed along with what information is not being displayed, is an engineering and/or design and/or network requirements and/or specifications (Figs. 1/8, 6, paragraph 0056).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the image authentication apparatus that has capability of when a plurality of the registered images 14 whose similarity scores each exceeds the threshold value is found, the plurality of the candidates is, for example, displayed on the display device provided in the result determination unit 8 of Kage (Kage, Figs. 1, 9, paragraphs 0019, 0020, 0056) wherein the system of Kage, would have incorporated various options of displays that display or does not display specific information for an engineering and/or design and/or network requirements and/or specifications. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over
Kage US PGPub: US 2007/0122005 A1 May 31, 2007 and in view of
Bohus US PGPub: US 2010/0332648 A1 Dec. 30, 2010.

Regarding claim 6, Kage discloses,

the processing apparatus according to claim 1, wherein the processor is further configured to execute the one or more instructions to: 

acquire the face image to be processed generated by a visitor terminal assumed as being operated by a visitor (image input unit 2 – Figs. 1, 9) to be processed in which a face of a person to be identified is included (an image in a target region to be matched is extracted by a target extraction unit 2 from a photograph image photographed by an image input unit 1 including a photograph system such as a camera – Figs. 1/1, 9/1, paragraph 0020), 

display the plurality of reference face images of which the identification scores satisfy the predetermined condition on a terminal different from the visitor terminal assumed as being operated by a receptionist, as the candidates (when a plurality of the registered images 14 whose similarity scores each exceeds the threshold value is found, the plurality of the candidates is, for example, displayed on the display device provided in the result determination unit 8 - Figs. 1/8, 6, paragraph 0056),
but, does not disclose, acquire the selection information indicating one reference face image selected by the user input by the receptionist. 
Bohus teaches, a receptionist of a building may identify visitors, arrange appointments and conferences, and mediate access by guests to the building (paragraph 0026). The service component may represent the logic of a receptionist of a building to which access is regulated by a security mechanism, such as a gate. The system may therefore include a gate actuator that may unlock the gate to permit authorized visitors to enter the building - as determined by the service component, and may lock the gate to obstruct entry by unauthorized individuals (paragraph 0052).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the image authentication apparatus that has capability of when a plurality of the registered images 14 whose similarity scores each exceeds the threshold value is found, the plurality of the candidates is, for example, displayed on the display device provided in the result determination unit 8 of Kage (Kage, Figs. 1, 9, paragraphs 0019, 0020, 0056) wherein the system of Kage, would have incorporated, a receptionist of a building may identify visitors, arrange appointments and conferences, and mediate access by guests to the building of Bohus (Bohus, paragraphs 0026, 0052), for the exemplary system 172 may therefore exhibit the social awareness of a receptionist, which may be more pleasant, helpful, and efficient than a basic security mechanism that allows authorized visitors to enter the building (Bohus, paragraphs 0048, 0052) and a security turnstile operated by an automated receptionist or security guard (Bohus, paragraph 0051).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 6 is allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a processing apparatus comprising: at least one memory configured to store one or more instructions; and at least one processor configured to execute the one or more instructions to: acquire a face image to be processed in which a face of a person to be identified is included; compute an identification score between each of a plurality of reference face images registered in advance in association with visitor identification information and the face image to be processed; display the plurality of reference face images of which the identification scores satisfy a predetermined condition on a display unit as candidates, and display the reference face image having a highest identification score in a discriminable manner; acquire selection information indicating one reference face image selected by a user input from among the reference face images displayed as the candidates; and register information indicating a fact that the reference image is selected, in association with the visitor identification information which is associated with the selected reference face image, acquire the face image to be processed generated by a visitor terminal assumed as being operated by a visitor, display the plurality of reference face images of which the identification scores satisfy the predetermined condition on a terminal different from the visitor terminal assumed as being operated by a receptionist, as the candidates, and acquire the selection information indicating one reference face image selected by the user input by the receptionist, in combination with all other limitations in the claim(s) as defined by applicant.


The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure.

Eura US PGPub: US 2008/0137918 A1 Jun. 12, 2008.
Eura teaches, an image processing apparatus for face recognition dictionary database storing the reliability information indicating the reliability of the information of the predetermined type produced by the reliability information producing unit, in association with the information of the predetermined type, along with total score, time, weighting factor and feature vector (ABSTRACT, Figs. 2 – 5, 16 - 18).

Mequanint US PGPub: US 2020/0082062 A1 Mar. 12, 2020.
Mequanint teaches, the adaptive authentication system 200 can receive the input biometric data 202 at block 402. The biometric data includes an image of a person's face, which can be used as input to perform face authentication for accessing the computing device. The input biometric data can include any type of biometric data, such as face data - i.e., extracted from one or more images, fingerprint data, voice data, any combination thereof, and/or other suitable biometric data (Figs. 1/102, 2/202, 4/402, 7/702, paragraphs 0041,  0051, 0098). The output from the similarity determination engine 206 can include a similarity score 207, indicating a similarity between the features of one or more of the stored templates and the features extracted from the input biometric data 202. A similarity score can be determined between the query face – i.e., of the input biometric data 202, and each enrolled face – i.e., corresponding to each template, and the highest similarity score – i.e., corresponding to the best match, can be used as the similarity score 207 or 407 (paragraph 0065).

Lo US PGPub: US 2017/0140212 A1 May 18, 2017.
Lo teaches, facial matching system, where the decision logic module 530 output a list 534 that includes gallery identifiers for each mated gallery template, respectively similarity scores for each mated gallery template, and associated rank based on the value of the respectively similarity scores for each mater gallery template (paragraphs 0114, 0119, 0123). 

Gallagher US PGPub: US 2008/0112621 A1 May 15, 2008.
Gallagher teaches, the digital image collection subset 112 is the set of images from the digital image collection 102 believed to contain the person or persons of interest, as indicated by the user using the user controls 334 to initiate a query 336. The query engine 338 find, by using information stored in a database 114, images from the digital image collection 102 that satisfy the query 336 to produce the digital image collection subset 112. The digital image collection subset 112 is displayed on the display 332 for review by the human user (paragraph 0033).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIMESH PATEL/Primary Examiner, Art Unit 2642